Title: From Thomas Jefferson to Philip Mazzei, 7 January 1792
From: Jefferson, Thomas
To: Mazzei, Philip


          
            My Dear Sir
            Philadelphia Jan. 7. 1792.
          
          My last to you was of the 2d. of August: since which’I have recieved yours of June 4. and Sep. 3. The letter to M. de Rieux, inclosed in the last, has been forwarded, and you may be assured of every aid of counsel I can give him. His own dispositions are good and prudent, and his industry exemplary.—I spoke with Mr. Madison yesterday on Dohrman’s affair. Nothing new has arisen on it since my last, so that he thinks you may count on it as very well but distantly secured.—I sold Colle, when last in Virginia, to a Mr. Thomas. He took both that and the part bought of Carter. I was made very happy by being able to get £250. for it, when I really had not expected more than £100. You can have no conception of the ruinous state in which it is. He has credit till Octob. next, but as I knew he was not to be depended on, I took a security as solid as can be desired, C. L. Lewis my brother in law. I gave both of them notice at the time that if the money was not paid at the day I should sue them: and I expected at the time I should have to sue, which will force a credit of another year. Still I thought it worth while to submit to that to get so advanced a price. C. L. Lewis is becoming one of our wealthiest people.—As I never go to Richmond, I am unable to say any thing to you as to your possessions there. I hope the person in whose hands you left them will take care of them. If they can be kept from ruin they must rise in value from what a whim had some time ago reduced property to in that part of the town. As I shall of course have an account with you whenever Colle is paid for, the little balance remaining between us may make a part of that. Anthony’s claim will be to be deducted from the amount. I have hitherto prevented his suing, and shall in any event have it settled without that expence. I hope I shall be able to moderate it.
          Your friends here are all well. I do not hear at all from Mr. and Mrs. Bellini. Mr. Blair is rendered wretched by the loss of his only son: Doctr. Gilmer by that of his eldest, whom he had sent to Edinburgh for his education, and came back in a consumption. My younger daughter is with me here; the elder, with my son in law, at Monticello. He has bought Edgehill of his father and will settle on it. Monroe lives adjoining to Charlottesville. Colo. Carter is shipwrecked in his fortune. It is thought he must sell all his lands. But all this must be to you like the dreams of the world to come: so I will finish with what is very real, the sincere esteem and attachment of Dear Sir Your affectionate friend & sert,
          
            Th: Jefferson
          
         